470 F.2d 189
Arthur E. POSTEL, d/b/a Postel Securities, Plaintiff-Appellant,v.FRANKLIN COUNTY WATER DISTRICT et al., Defendants-Appellees.
No. 72-1307.
United States Court of Appeals,Fifth Circuit.
Dec. 12, 1972.

Arthur Mitchell, Stephen M. Orr, Austin, Tex., for plaintiff-appellant.
Crawford C. Martin, Atty. Gen. of Texas, Pat Bailey, Asst. Atty. Gen., Gaynor Kendall, Martin Harris, Austin, Tex., for defendants-appellees.
Before TUTTLE, WISDOM and SIMPSON, Circuit Judges.
PER CURIAM:


1
This is a Texas case involving alleged unlawful interference with a contract of employment cast in the guise of a civil rights action under the post-Civil War Civil Rights Statutes, 42 U.S.C.A., Sec. 1985.  Plaintiff-appellant alleges that in terminating his contract of employment, the members of the Franklin County Water District, his employer, and the Texas Water Development Board conspired to deprive him of his right to free speech under the First Amendment.  The district court entered summary judgment in favor of the defendants, and, thus, the sole issue for review is whether there was an issue of fact as to the existence of a conspiracy which would preclude the granting of summary judgment.


2
After a careful study of the record we conclude that the trial court did not err in entering a summary judgment on the basis of its determination that there was no dispute as to any substantial issue of fact.


3
The judgment is affirmed.